THE THIRTEENTH COURT OF APPEALS

                                   13-22-00187-CV


                                    Eid Shenouda
                                          v.
                              Norna Safwat Tawfik Farag


                                  On Appeal from the
                     24th District Court of Victoria County, Texas
                        Trial Court Cause No. 21-04-87113-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

November 17, 2022